Gtjbbby, J.
The Supreme Court decided in this case, on certiorari, that “The ‘investment certificate’ issued by the plaintiff is a security as defined in section 5 of the act of 1920 (Ga. L. 1920, p. 250), as amended by the act of 1922 (Ga. L. 1922, pp. 156, 157). See Code of 1933, §§ 97-101 et seq. It is not excepted from the operation of said acts either by § 97-302 or § 97-303 of the Code of 1933, and is such a security as is intended to be covered by said acts as a class D security, required to be listed with the Securities Commission. Failure of the plaintiff to comply with the provisions of the acts cited, regulating the sale of such security, voids the contract for its purchase, and the purchaser may at his election rescind the contract within twelve months and recover the moneys paid thereunder, with interest, together with reasonable attorney’s fees. Code of 1933, § 97-104.” Ratliffe v. Hartsfield Co., 181 Ga. 663 (184 S. E. —). Under the foregoing decision, the original judgment rendered by this court (49 Ga. App. 598, 176 S. E. 151), affirming the judgment overruling the motion for new trial is vacated, and a judgment of reversal is entered.

Judgment reversed.


Broyles, G. J., and MacIntyre, J., concur.